Title: To Thomas Jefferson from B. B. Breedin, 19 August 1822
From: Breedin, B. B.
To: Jefferson, Thomas


Sir
Mobile
19h August 1822
The interest, for the new College in Virga, which has been ascribed to you, induces me to take this liberty; and my anxiety for the education of a Son, who I have every desire to see at school in my native state, must be my appologySo little is said in the news papers on the subject of that establishment, that we, in this Country, are in total ignorance as to the Period at which a Commencement will be made, and, as to the rules which will be adopted in relation to the age, advancement in learning or other qualifications of the applicants for admissionIf there had been a prospect of obtaining this information at other hands, it would have spared me the Pain of taking a liberty with you, but deprived me of the pleasure of having it from yours.—Respectfully.B. B. Breedin